Citation Nr: 1601080	
Decision Date: 01/12/16    Archive Date: 01/21/16	

DOCKET NO.  11-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Dana Allen, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as well as a January 2012 rating decision by the VARO in Louisville, Kentucky.  

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for sarcoidosis and diabetes mellitus.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

The Veteran in this case seeks entitlement to service connection for sleep apnea, as well as a total disability rating based upon individual unemployability.  In that regard, the Veteran originally argued that his current sleep apnea had its origin in service, or was in some way causally related to service-connected hypertension.  However, the Veteran has only recently argued that his sleep apnea is in some way causally related to (currently nonservice-connected) sarcoidosis.  More specifically, it is contended that the Veteran's extended treatment with steroids for sarcoidosis has resulted in weight gain, which has itself resulted in the development of Type II diabetes mellitus, leading to sleep apnea.  

In that regard, in September 2015, there was received a "new claim" for service connection for sarcoidosis, an issue which had been denied on previous occasions.  Significantly, given the aforementioned argument, the issue of entitlement to service connection for sarcoidosis is now "inextricably intertwined" with the issue of entitlement to service connection for sleep apnea.  Under the circumstances, further development of the various issues is necessary prior to a final adjudication of the Veteran's claims.  This is particularly the case given the fact that, at the time of a VA examination in March 2013, no opinion was offered regarding the issue of secondary service connection.

Turning to the issue of entitlement to a total disability rating based upon individual unemployability, the Board notes that, in correspondence from the Veteran's then attorney dated in November 2014, it was indicated that the Veteran wished to withdraw his Notice of Disagreement with the denials of increased evaluations for service-connected hypertensive heart disease and hypertension contained in a rating decision of September 2013.  However, in that same correspondence, the Veteran's then attorney indicated that he wished to continue the Notice of Disagreement regarding the denial of entitlement to a total disability rating based upon individual unemployability contained in that same rating decision.  Significantly, to date, the Veteran has yet to be issued a Statement of the Case (SOC) on the issue of entitlement to a total disability rating based upon individual unemployability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Such a Statement of the Case (SOC) must be issued prior to any further adjudication of the Veteran's claim for a total disability rating.  


Under the circumstances, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2015, the date of the most recent evidence of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA examination, to be conducted, if necessary, by an appropriate specialist, in order to more accurately determine the exact nature and etiology of his sleep apnea.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner should offer an opinion as to whether the Veteran's sleep apnea was as likely as not caused and/or aggravated by a service-connected disability or disabilities, to include service-connected hypertension, or, for that matter, (currently nonservice-connected) sarcoidosis.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examiner must specify in his report that the entire VBMS file, as well as the Veteran's Virtual VA electronic file, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then fully adjudicate the issues of entitlement to service connection for sarcoidosis and Type II diabetes mellitus (both of which have previously been denied).  Only after those issues have been fully adjudicated and as appropriate the AOJ issue a Statement of the Case (SOC) on the issue of entitlement to a total disability rating based upon individual unemployability.  Significantly, the Veteran should be advised that, in order to complete his appeal as to the issue of entitlement to a total disability rating, a timely Substantive Appeal must be filed.

5.  The AOJ should then readjudicate the issue of entitlement to service connection for sleep apnea.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in October 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003 (codified at 38 U.S.C. §§ 5109B, 7112) (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

